MEMORANDUM **
Magdalena Farias Alvarez, a native and citizen of Mexico, petitions for review of *132the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for special rule battered spouse cancellation of removal. We review de novo due process claims. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We dismiss the petition for review.
We lack jurisdiction to review the agency’s determination that Petitioner failed to show extreme hardship. Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
Petitioner’s contention that the IJ violated her due process rights by disregarding her evidence of hardship is not supported by the record and therefore does not amount to a colorable constitutional claim. See Martinez-Rosas, 424 F.3d at 930 (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.